EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Thomas Walsh, on 02/18/2021. Should the additional changes to dependent claims 8 and 22-26 unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
8. (Currently Amended) The device according to claim 7, wherein the at least one electrical component is chosen from the group[[;]] : inductor, capacitor and resistor.
12. (Currently Amended) The device according to claim [[11]] 1, wherein the relay is a double pole single throw relay.
16. (Currently Amended) The device according to claim [[11]] 1, further comprising a comparator that compares the detection current with the preselected reference current and sends a signal to the relay.
20. (Currently Amended) A method for detecting and/or monitoring a protective earth connection in a mains electricity outlet comprising:
measuring a detection current from a line wire and/or a neutral wire of the mains electricity outlet through an electrical current conducting unit to a protective earth wire, where said detection current is being limited to less than 0.75 mA; 
comparing the measured detection current to a preselected reference current, and
establishing a connection from the mains electricity outlet to an electrical appliance when the measured detection current is larger than the preselected reference current.
21. (Currently Amended) The method according to claim 20, further comprising [[the]] a step of sending a signal to a relay for the mains electricity such that a connection in the relay is only established when the measured detection current is larger than the preselected reference current.
preselected reference current.
23. (Currently Amended) The method according to claim 20, further comprising [[the]] a step of transforming the detection current before measuring the current.
24. (Currently Amended) The method according to claim 20, further comprising [[the]] a step of amplifying the detection current before measuring the current.
25. (Currently Amended) The method according to claim 21, further comprising the step of comparing the detection current to the preselected reference current in a comparator which sends a signal to the relay.
26. (Currently Amended) The method according to claim 20, wherein the steps of measuring the detection current and comparing the measured detection current to a preselected reference [[unit]] current are performed by a device including an electrical current conducting unit between the line wire and/or the neutral wire and a protective earth wire of the mains electricity outlet allowing the flow of a detection current between the line wire and/or neutral wire and the protective earth wire. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a device for detecting and/or monitoring a protective earth connection in a mains electricity outlet, whereby the prior art does not teach or suggest the electrical current conducting unit is configured to limit the detection current to less than 0.75 mA, wherein the device is configured for measuring the detection current and comparing the detection current with a preselected reference current, and wherein the device further comprises a switch or relay configured to establish a connection from the mains electricity outlet to an electrical appliance when the measured detection current is larger than the reference current, in combination with all other limitations set forth in the claim.

Regarding claim 27, applicant has sufficiently defined and claimed a transportable system for delivering lubricant to a lubrication target, whereby the prior art does not teach or suggest the electrical current conducting unit is configured to limit the detection current to less than 0.75 mA, wherein the device is configured for measuring the detection current and comparing the detection current with a preselected reference current, and wherein the device further comprises a switch or relay configured to establish a connection from the mains electricity outlet to an electrical appliance when the measured detection current is larger than the reference current, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852